PER CURIAM.
The appellant challenges sentences which were imposed for two counts of resisting arrest with violence. These are third degree felonies, for which a five year maximum term of imprisonment is allowed. § 848.01; § 775.082(3)(d), Fla. Stat. The concurrent fifteen year terms of imprisonment imposed for these offenses are illegal sentences, exceeding the maximum allowed by law. The appellant’s sentences are therefore vacated, and the case is remanded for resentencing.
ERVIN, BARFIELD and ALLEN, JJ., concur.